Citation Nr: 0837196	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-24 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The veteran had active service from July 1953 until April 
1956 and active duty for training (ACDUTRA) from February 
1981 until May 1981.  He also had periods of ACDUTRA and 
inactive duty training (IDT) with the Army National Guard 
from 1951 to 1993.  He additionally worked for the Army 
National Guard in a civilian capacity when not on active 
duty.  

The veteran died on March [redacted], 2004.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Fort Harrison, Montana.

The appellant provided testimony at an April 2007 hearing 
before the undersigned.  A transcript of that proceeding is 
associated with the claims folder.  On the day of the 
hearing, she submitted additional evidence in furtherance of 
her claim.  Such evidence was submitted with a waiver of 
Agency of Original Jurisdiction (AOJ) consideration. 


FINDINGS OF FACT

1. The veteran died on March [redacted], 2004; the death certificate 
listed the immediate cause of death as cirrhosis of the 
liver.

2. At the time of the veteran's death, service connection was 
established for bilateral hearing loss and tinnitus.

3. The competent evidence does not demonstrate that any 
service-connected disability, or any incident of active 
service, to include chemical exposure, was a cause of death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met. 38 U.S.C.A. §§ 1310, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.310, 3.159, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the appellant was sent VCAA notice letters in 
October 2004 and July 2005.  The letters did not satisfy the 
requirements set forth under Hupp.  However, through a June 
2006 statement of the case and a March 2007 supplemental 
statement of the case, the appellant was subsequently 
apprised of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition, and was also given an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Moreover, 
the March 2007 supplemental statement of the case indicated 
the disabilities for which service connection was in effect 
at the time of his death.  From such communications, a 
reasonable person could be expected to understand from the 
notice what was needed, thus overcoming the presumption of 
prejudice created by the timing and content deficiencies in 
the instant case.  

With respect to the Dingess requirements, in June 2006, the 
RO provided the appellant with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of her case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the claims file contains the veteran's 
service treatment records from the Montana National Guard.  
In-service treatment reports from Malmstrom Air Force Base 
are not associated with the record.  However, the claims file 
indicates that efforts were made to obtain such documents, 
but a negative response was received.  In October 2006, the 
RO issued a formal finding of unavailability with respect to 
such records.  In light of this, it is not felt that 
additional efforts are required under the VCAA.  Indeed, it 
appears further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant.   See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Further regarding the duty to assist, the claims file 
includes reports of post-service reports of VA and private 
treatment and examination.  Moreover, the appellant's 
statements in support of her claim are of record, including 
testimony provided at an April 2007 hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that she has not identified any 
specific evidence not already of record.  In this vein, a 
March 2007 RO informal conference report indicated that the 
appellant had submitted records to a VA doctor for the 
purpose of obtaining an opinion, and that she intended to 
retrieve such records and associate them with her claims file 
at the April 2007 hearing.  The informal conference report 
further indicated that the appellant had indeed retrieved the 
documents from the VA doctor.  In a March 2007 statement, the 
appellant indicated that she would bring the records to her 
hearing.  It appears that she submitted such documents 
following the hearing, and a waiver of AOJ consideration is 
of record. 

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  As set forth at her 
April 2007 hearing, she contends that the veteran's 
occupation as an aircraft mechanic during active duty exposed 
him to chemicals and detergents, which in turn led to his 
terminal cirrhosis of the liver.  One specific toxin that she 
believed he had been exposed to was Tetra.  As further 
gleaned from statements in the July 2006 substantive appeal, 
the appellant believes that such exposure occurred in the 
late 1960s and early 1970s.  During that timeframe, she 
indicated that the veteran would come home from work smelling 
badly from chemicals.  She also indicated that during this 
time period the veteran would often vomit and suffered from 
other digestive symptoms.  She then explained that in his 
later years in the National Guard, he held different 
positions and during that time his clothes no longer smelled 
of chemicals.  However, she maintained that his digestive 
symptoms persisted.  

It is initially noted that, for the purposes of evaluating a 
claim of entitlement to service connection, the term "active 
military, naval, or air service" includes: (1) active duty; 
(2) any period of ACDUTRA during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty; and (3) any 
period of IDT during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty. 38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a) (2007).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto. 38 C.F.R. § 3.312(b) 
(2007).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312(c) (2007).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993). The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature. 38 C.F.R. § 3.312(c).

At the outset, the Board notes that the veteran's death 
certificate lists the immediate cause of death as cirrhosis 
of the liver.  An autopsy report prepared by the Department 
of Defense Armed Forces Institute of Pathology contained a 
final diagnosis of steatohepatitis with established 
cirrhosis, of undetermined etiology.  

As stated previously, a grant of service connection for the 
cause of the death of a veteran is warranted where the 
evidence establishes that a service-connected disability was 
either the principal or a contributory cause of death.  In 
the present case, he was service-connected for tinnitus and 
bilateral hearing loss at the time of his death.  No 
competent evidence of record demonstrates that either such 
disability was a principal or contributory cause of death.  
Moreover, the appellant has not contended any causal 
relationship between the service-connected disabilities and 
the veteran's terminal cirrhosis of the liver.   

As set forth above, the evidence does not establish any 
causal relationship between the terminal cirrhosis of the 
liver and any disability for which the veteran was service-
connected at the time of his death.  However, this does not 
necessarily preclude a grant of service connection for the 
cause of the veteran's death.  Indeed, if the evidence 
demonstrates that the terminal cirrhosis of the liver was 
incurred in active service, then the appellant would prevail 
in her claim.  Here, however, such is not demonstrated by the 
evidence of record, as will be discussed below.  

In determining whether the terminal cirrhosis of the liver 
was incurred in active service, the Board will first consider 
the presumptive provisions of
38 C.F.R. § 3.309(a), which address chronic disease.  
Specifically, cirrhosis of the liver is listed as a chronic 
disease.  However, in order for the presumption to operate, 
such disease must become manifest to a degree of 10 percent 
or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).   
However, it is noted that presumptive periods do not apply to 
ACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

The evidence of record fails to establish any clinical 
manifestations of a liver disorder within one year following 
a period of active duty (as opposed to ACDUTRA or IDT).  
Thus, the criteria for presumptive service connection on the 
basis of a chronic disease have not been satisfied.   

Considering direct service connection on a nonpresumptive 
basis, it is noted 
that the service treatment records are absent any findings 
referable to a liver disorder and the veteran repeatedly 
denied any liver problems in reports of medical history 
completed in-service.  Following separation from ACDUTRA in 
May 1981, there is no documentation of a liver disorder until 
January 1987, when a treatment report indicated elevated 
liver enzymes.  Subsequently, a July 1993 treatment record 
again noted elevated liver function tests.  

Based on the evidence of record, as set forth in pertinent 
part above, a VA examiner in February 2007 determined that 
the veteran's cause of death was not related to exposure to 
chemicals or solvents during active service.  That examiner 
noted that between 1956 and 1993, the veteran had an 
aggregate of approximately 5.6 years of active or inactive 
duty with the National Guard, averaging 62 days per year.  
The remainder of his 31.4 years in the National Guard were 
served in a civilian capacity.  

The examiner conceded that the veteran's duties as an 
aviation mechanic may have been consistent with exposure to 
chemicals and solvents.  However, she noted that the 
veteran's duties during periods of ACDUTRA and IDT were 
apparently the same as those performed during his time as a 
civilian employee, at least until his later years on the job, 
during which his functions became more administrative.  The 
examiner further noted that his time on ACDUTRA or IDT was 
considerably shorter than his time working as a civilian, 
thus weighing against a finding that the terminal cirrhosis 
of the liver was incurred during active service.  

In considering the above opinion, the Board acknowledges a 
February 2007 statement from the appellant, in which she 
reported that she was unfamiliar with the veteran's duty 
assignments and did not know whether his job functions on 
duty status and as a civilian were similar.  However, in her 
substantive appeal she indicated that he smelled of chemicals 
when returning from work in the late 1960s and early 1970s, 
but not thereafter.  In an attempt to clarify this matter, 
the veteran's personnel records have been reviewed.  However, 
such documents do not enable a definitive comparison of the 
veteran's exact job functions while on active duty status and 
as a civilian.  In any event, based on the appellant's 
statements in the July 2006 substantive appeal, it is found 
that the VA examiner's opinion was properly predicated on 
facts consistent with the evidence of record.

In finding that exposure to chemicals and solvents during 
active service was not a primary or secondary cause of the 
veteran's death, the VA examiner in February 2007 also relied 
on medical literature which indicated that the effects of 
organic solvents and chemicals ceased after exposure has 
ended.  She noted that the objective evidence did not show 
elevated liver function test results until 1987, which was 
well after the noted period of exposure, which the appellant 
claimed took place in the late 1960s and early 1970s.  Thus, 
she reasoned that the long period of time that elapsed 
between in-service exposure and documented findings of liver 
disease led to the conclusion that such in-service exposure 
was not the cause of the terminal cirrhosis.  The examiner 
further added that the medical literature did not otherwise 
support a finding that the veteran's terminal cirrhosis was 
due to in-service chemical exposure.  Rather, such literature 
suggested that insulin resistance was the key mechanism 
leading to hepatic steatosis.

Again, the February 2007 VA opinion was based on a review of 
the record and is consistent with the evidence contained 
therein.  Moreover, the VA examiner's  conclusions are 
accompanied by supporting rationale.  For these reasons, the 
opinion is found to be highly probative. 

The Board does acknowledge a statement from another 
physician, F.A., which concludes that the veteran's military 
service more likely than not caused his terminal cirrhosis of 
the liver.  However, Dr. F. A. did not distinguish between 
the veteran's periods of active duty status and his civilian 
employment, the latter of which covered a much longer period.  
He did rule out alcohol consumption as the cause of cirrhosis 
as the veteran had, during his lifetime, repeatedly denied 
drinking and such denials appeared credible.  Nevertheless, 
Dr. F. A. did not cite specific medical authorities for his 
conclusion, and readily admitted that he himself was not a 
pathologist.  His conclusion also did not account for the gap 
in time between any likely period of in-service exposure and 
the elevated liver function tests first shown in 1987.  

It is noted that the Board has the authority to "discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In exercising this authority, the Board finds the 
opinion of Dr. F. A. is found to be less probative than that 
of the VA examiner in February 2007, for the reasons 
discussed above.  

In conclusion, the evidence does not demonstrate that the 
veteran's terminal cirrhosis of the liver was caused by in-
service exposure to chemicals, or by any other incident of 
service.  Such terminal cirrhosis of the liver was also not 
caused by any service-connected disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for the cause of death is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


